t c memo united_states tax_court gary gougler petitioner v commissioner of internal revenue respondent docket no 9049-o1l filed date gary gougler pro_se russell k stewart for respondent memorandum opinion cohen judge respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal income taxes for and petitioner contends that he did not receive a refund that was due to him for unless otherwise indicated - - all section references are to the internal_revenue_code in effect for the years in issue petitioner resided in robesonia pennsylvania at the time that his petition was filed in response to a notice_of_intent_to_levy for and petitioner requested a hearing under sec_6330 on date an appeals officer sent to petitioner a letter as follows i scheduled the conference you requested on this case for date a m please let me know within days from the date of this letter whether thi sec_1s convenient if it is not i will be glad to arrange another time the conference will be informal you may present facts arguments and legal authority to support your position if you plan to introduce new evidence or information send it to me at least days before the conference statements of fact should be presented as affidavits or signed under penalties of perjury you can authorize an attorney certified_public_accountant or person enrolled to practice before the internal_revenue_service to represent you at the conference your authorization should be made ona form_2848 power_of_attorney and declaration of representative form_8821 tax_information_authorization and declaration of representative ora similar document i hope our conference will resolve your case call me if you have any questions or need additional information petitioner did not appear at the time and place designated the appeals officer reviewed transcripts of petitioner’s account and determined that requirements of applicable laws and administrative procedures had been met and that the actions taken or proposed by the revenue_officer were appropriate under the circumstances the notice_of_determination sent date concluded sec_6330 requires that the appeals officer consider whether any collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary you did not appear at the hearing nor contact me in any way or present an acceptable alternative that is less intrusive than levy action therefore appeals has determined the levy action should be taken in his petition and at trial petitioner attacked the credibility of the appeals officer arguing that he attempted to contact the appeals officer with regard to the hearing petitioner argues that the hearing should not have been conducted at the internal_revenue_service irs office in philadelphia because petitioner live sec_75 miles away and that the hearing should have been conducted at a neutral place petitioner complains about computer-generated documents forms not signed by individuals and other alleged government abuses his main contention however is that the irs stole dollar_figure from him in at the time of trial petitioner presented a notice dated date with respect to his tax_liability for as support for his argument that he did not receive a refund that was due to him the notice stated - - statement of account account balance before this change decrease in tax because of this change dollar_figurecr interest earned 74cr amount to be refunded to you if you owe no other obligations dollar_figure you may have already received this check if not please allow weeks for it to be mailed to you unless there are other matters pending which could postpone your refund this is a result of your correspondence of date interest earned must be reported as income on your next income_tax return petitioner also presented a handwritten letter from a tax examiner explaining application of the overpayment for as follows dear mr gougler this is in reference to our telephone conversation concerning the above tax account our records show we have adjusted your account and the credit of dollar_figure has been applied to your tax account therefore there is no balance due for tax_year the remaining credit of dollar_figure from has been applied to your tax account as of date our records show a balance due of dollar_figure for tax_year and dollar_figure for the tax_year we are sorry for any inconvenience this may have caused at trial of this case respondent presented transcripts of petitioner’s accounts for and the transcript for reflects application of a credit of dollar_figure for an overpayment from as well as application of withholding_tax credits - - the only substantive issue that petitioner raised in this proceeding is his entitlement to the refund for the records that he presented in support of his claim however reflect that the refund was applied to his outstanding liabilities the transcripts that were presented by respondent are consistent with those records there may have been a missed communication between petitioner and the appeals officer concerning the scheduled hearing petitioner’s demand about the location of the hearing however was not reasonable see 115_tc_329 the appeals officer’s determination was based on the materials in petitioner’s file and the transcripts of his account see sec_301 d q a d7 proced admin regs at trial petitioner was unable to identify any materials submitted by him to the appeals officer that were not duly considered or that would have affected the result in this case under the circumstances the absence of a face-to-face hearing has not affected petitioner’s rights the case may be decided on the present record see 117_tc_183 we conclude that respondent’s determination that levy action should proceed is not erroneous decision will be entered for respondent
